         Case 1:21-mc-00004-ER Document 2 Filed 01/06/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

4INTERNET, LLC                 )
                               )
          Movant,              )
                               )    CIVIL ACTION NO.
vs.                            )
                               )    _________________
NYP HOLDINGS, INC.             )
                               )
          Respondent.          )
__________________________________________________________________

                  NOTICE OF MOTION FOR ADMISSION
                  OF RYAN L. ISENBERG PRO HAC VICE

      Pursuant to Rule 1.3(c) of the Local Rules of the United States District Court

for the Southern District of New York, I, Ryan L. Isenberg, hereby move this Court

for an Order for admission to practice Pro Hac Vice to appear as counsel for Movant

in the above-captioned action.

      I am a member in good standing of the bar of the State of Georgia and there

are no pending disciplinary proceedings against me in any state or federal court. I

have never been convicted of a felony. I have never been censured, suspended,

disbarred, or denied admission by any court.




                                                                          Page 1 of 2
  Case 1:21-mc-00004-ER Document 2 Filed 01/06/21 Page 2 of 2




This 6th day of January, 2021.

                                 Respectfully Submitted,

                                 /s/ Ryan L Isenberg
                                 Ryan L. Isenberg
                                 Isenberg & Hewitt, P.C.
                                 600 Embassy Row, Suite 150
                                 Atlanta GA 30328
                                 T 770 351 4400
                                 F 770 828 0100
                                 ryan@ihlaw.us




                                                              Page 2 of 2
